Citation Nr: 9918104	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had service from November 1942 to April 1946, 
including recognized guerilla service from March 1945 to 
August 1945; and regular Philippine Army service from August 
1945 to April 1946.  The veteran died in August 1973, and the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

In the October 1997 rating decision, the RO also denied 
entitlement to death pension.  In March 1998, the RO received 
the appellant's notice of disagreement with the denial of 
pension benefits.  The RO provided her with a statement of 
the case as to this matter in June 1998.  The RO informed the 
appellant that she was not entitled to nonservice-connected 
death pension benefits because the veteran's service was not 
deemed to have been active military service with the Armed 
Forces of the United States for the purpose of entitlement to 
VA pension benefits.  The RO also informed the appellant that 
she needed to respond within 60 days if she wished to perfect 
an appeal to this issue.  Inasmuch as the appellant failed to 
file a timely substantive appeal as to this issue, the RO did 
not certify this issue for appellate review.  See 38 C.F.R. 
§§ 20.202, 20.302 (1998).


FINDINGS OF FACT

1.  The veteran died in August 1973 from hypostatic pneumonia 
with an antecedent cause of cerebral thrombosis.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 


CONCLUSION OF LAW

The appellant's claims of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") defines a well-grounded 
claim as one that is plausible, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Regulations of VA state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312.  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).


Background.  The veteran was discharged from military service 
in April 1946.  He applied for VA benefits in July 1968, 
contending that he was entitled to such benefits on account 
of right arm injury that occurred in 1950; rheumatism; 
dizziness; blurred eyesight; and "abnormal" hearing.  He 
also reported in his application that while in service he 
suffered a shrapnel wound to his forehead and right thigh.  
In response to the application's request for information 
regarding any in-service medical treatment he received, the 
veteran replied "not applicable." 

While obtaining the veteran's service records, the RO was 
informed that the only records still in existence included a 
report of his physical examination at discharge, and the 
veteran's August 1945 affidavit wherein he outlined his 
service history.  The veteran reported in his affidavit that 
he incurred no wounds or illnesses during service.  The 
physical examination performed upon his discharge in 1946 
reported no disease or injury other than pterygium in his 
left eye. 

The RO found that the evidence did not establish that the 
veteran suffered any injury or disease either incurred or 
aggravated by service, and denied the veteran's compensation 
claim in November 1968.  The veteran did not appeal.  

The veteran died in August 1973.  His death certificate 
listed hypostatic pneumonia as the immediate cause of death, 
with cerebral thrombosis noted as the antecedent cause.  At 
the time of his death he was not service connected for any 
injury or disease. 

The appellant is the veteran's surviving spouse.  She filed a 
claim for dependency and indemnity compensation in July 1996, 
contending that she was entitled to service connection for 
the cause of the veteran's death.  The RO denied her claim in 
October 1997, finding that the veteran's death was not caused 
or contributed to by a service-connected disability.  In her 
substantive appeal, the appellant contended that the RO erred 
in denying her claim for a "non-service connected 
disability."  The appellant filed another application for VA 
death benefits, dated in March 1998, contending again that 
she was also entitled to nonservice-connected VA death 
benefits.

Medical records obtained from a VA Medical Center reflect 
that the veteran received treatment at that VA facility in 
August and September 1972.  The VA medical records show 
diagnoses and treatment for pterygium, hyperopia, and 
presbyopia of both the veteran's eyes, and reflect that he 
underwent modified pterygium surgery in September 1972.  It 
was reported that his past history included right upper 
extremity amputation in November 1949 after a gasoline 
explosion.  A history of asthma and hypertension was also 
noted.  The VA records do not report of any medical history 
showing that the veteran incurred any in-service injury or 
disease.

Pursuant to the RO's request, the appellant also submitted 
evidence in support of her claim which included a certificate 
from a private medical center reflecting that the veteran 
received treatment there in August 1973.  The certificate 
also diagnosed the veteran with "[c]erebrovascular 
[a]ccident, secondary to [t]hrombosis.  Pneumonia, hypostatic 
bronchitis, and chronic acute pyelonephritis were also 
diagnosed.  The private medical records made no findings as 
to the etiological nature of the diagnosed illnesses, and 
they did not report upon a medical history as to whether the 
veteran incurred any in-service injury or disease.


Analysis.  The Board has considered the appellant's lay 
statements to the effect that the illnesses the veteran may 
have incurred during service are causally related to his 
death.  However, it must be recalled that, at a minimum, 
there must be medical evidence which demonstrates a nexus 
between the cause of the veteran's death and a disease or 
injury incurred in service.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312; Caluza, 7 Vet. App. at 506.  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Caluza, supra; Grottveit, 5 Vet. App. at 93.  In 
the instant case, there is nothing in the claims folder 
indicating that the appellant is qualified through 
experience, training, or education to render a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his service from 1942 
to 1946 is etiologically linked with his death in 1973.  
Moreover, assertions that the veteran suffered any injury 
during service that may have contributed to his death are 
refuted by the veteran's own past indication that he was 
never treated for any diseases or injuries during service, 
and his admission that he had incurred no wounds or illnesses 
during service other than pterygium in his left eye. 

Absent a showing by competent and probative evidence that the 
veteran had a disease or injury warranting service 
connection, and that such a disease or injury had some causal 
relationship with his death, there can be no plausible basis 
for allowance of the appellant's claim.  See Espiritu, 2 Vet. 
App. at 494.  Thus, it is the decision of the Board that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for the cause of the veteran's death is well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza, 7 Vet. 
App. at 506; Murphy, 1 Vet. App. at 81.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

